In The

                                Court of Appeals
                      Ninth District of Texas at Beaumont
                              _________________

                              NO. 09-14-00507-CR
                              _________________

                     BOB DEWAYNE JAMES, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-15703
__________________________________________________________________
                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Bob Dewayne James pled

guilty to burglary of a habitation, a second degree felony. See Tex. Penal Code

Ann. § 30.02(a)(3), (c)(2) (West 2011). The trial court found the evidence

sufficient to find James guilty of burglary of a habitation, but deferred further

proceedings, placed James on community supervision for a period of ten years, and

ordered James to pay a $1,000 fine. Thereafter, the State filed a motion to revoke

James’s unadjudicated probation, alleging six violations of the conditions of his

                                        1
community supervision. The State later amended its motion to revoke to allege a

total of eight violations. The trial court held a hearing on the State’s amended

motion to revoke, during which James pled “true” to six of the eight alleged

violations. At the conclusion of the hearing, the trial court continued James on

deferred adjudication community supervision, but reset the case for six months to

reevaluate his compliance with the terms of the deferred adjudication order.

      Less than five months later, the State filed a second amended motion to

revoke James’ unadjudicated probation. The second amended motion alleged the

same eight violations asserted in the first amended motion to revoke, but added a

ninth count alleging James’s failure to report to the Jefferson County Community

Supervision and Corrections Department as directed. James pled “not true” to the

allegations in count nine, and the trial court held an evidentiary hearing, during

which James and his probation officer both testified. At the conclusion of the

hearing, the trial court found the evidence sufficient to establish that James

violated the conditions of his community supervision as alleged in count nine of

the State’s second amended motion to revoke. Based on this finding as well as

James’s pleas of “true” to having violated six conditions of his community

supervision, the trial court revoked James’s community supervision, found him



                                         2
guilty of the offense of burglary of a habitation, and sentenced him to eight years

in prison. James timely filed this appeal.

      James’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]

1978). Counsel’s brief presents his professional evaluation of the record and

concludes there are no arguable grounds to be advanced in this appeal. Counsel

provided James with a copy of this brief. We granted an extension of time for

James to file a pro se brief, but we received no response from James.

      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with James’s appellate counsel that no arguable issues

support an appeal. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief James’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We affirm the trial court’s judgment. 1

      AFFIRMED.



                                        _____________________________
                                            CHARLES KREGER
                                                  Justice

      1
         James may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                             3
Submitted on July 16, 2015
Opinion Delivered October 28, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          4